           Case 2:20-cv-01119-APG-NJK Document 13 Filed 07/01/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     EI CORPORATION, INC.,
11                                                          Case No.: 2:20-cv-01119-APG-NJK
            Plaintiff(s),
12                                                                         Order
     v.
13                                                                    [Docket No. 12]
     GALLANT CAPITAL PARTNERS, LLC, et
14   al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion for an interim protective order. Docket No.
17 12. On June 22, 2020, United States District Judge Andrew P. Gordon granted a motion to seal in
18 part, concluding that certain documents that contain confidential information may remain sealed
19 subject to the filing of redacted versions accessible on the public docket. Docket No. 8. Plaintiff’s
20 instant motion seeks protection of the underlying material so that Plaintiff can serve Defendants
21 with the unredacted copies of the above papers. See Docket No. 12 at 2. For good cause shown,
22 the motion is GRANTED.
23         The parties to this action must maintain the confidentiality of any information appearing
24 only in a filing sealed by the order at Docket No. 8, except that such information may be disclosed
25 to the parties and their counsel. This order does not extend to information within those filings that
26 also appears on the public record.
27
28

                                                     1
          Case 2:20-cv-01119-APG-NJK Document 13 Filed 07/01/20 Page 2 of 2




 1         This order is an interim one of temporary duration. Within 14 days of the first appearance
 2 by any Defendant, Plaintiff must make an additional request regarding confidentiality either
 3 through a motion for further protective order or a stipulated protective order.
 4         Lastly, Plaintiff must serve a copy of this order on Defendants concurrently with the service
 5 of any papers subject to the sealing order at Docket No. 8.
 6         IT IS SO ORDERED.
 7         Dated: July 1, 2020
 8                                                               ______________________________
                                                                 Nancy J. Koppe
 9                                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
